After argument, the opinion of the Court was delivered by
Padbock, J.
Were we confined as strictly to the paragraph in the 5 th section of the act of 1803, as contended for by the counsel for the plaintiff, we should be under the necessity of extending it to this case. But the whole section is to be taken together, in order to give a true construction to that part intended to be applied here. It is “ That no court shall be appointed to be hold- “ en before a justice of the peace, for the trial of any civil cause “ or action, at an earlier hour than nine in the forenoon, nor at a “ later than six in the afternoon ; nor shall any default be taken “ until two hours after the time set for trial. Ñor shall any plain- !£ tiff be suffered to enter his action after the expiration of two “■hours from the time set in his writ for trial, unless by the con- “ sent of the defendant, which consent shall be entered on the “records of said justice.” Statutes are to be construed according to their obvious meaning; and surely no one can read this section and not say, that in point of time, it is intended to apply ex-*322cluslvely t0 ^ie relurn day of the writ; and no forced construe» tion can extend it to a subsequent period. Those too, who have a knowledge of the complaints in the state at the time of the passage die law, also know the evils intended to be remedied by it. It was then said, and I believe with too much truth, that writs were made returnable at one o’clock in the afternoon, and not in fact go into the hands of the justice until six or nine in the evening 5 and then be defaulted ; notwithstanding the defendant might have attended at the hour and place appointed, but have retired, believing there was some mistake.
S. Cushman, for plaintiff.
Geo. C. West, for defendant.
The Court are not authorized to extend the provisions of this act to adjourned causes $ therefore, the judgment of the county court must be affirmed.
Judgment affirmed.